Citation Nr: 0322290	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-37 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for the veteran's low 
back disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

REMAND

On January 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should request copies of all 
available clinical documentation 
pertaining to treatment provided to the 
veteran at the Hackensack, New Jersey, VA 
medical facility after 1995.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes to determine the 
severity of her low back injury 
residuals.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  The rationale for 
all opinions should be explained in 
detail. If the examiner or examiners 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion 
already of record.  The claims folder, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
or examiners for review.  

The neurologic examiner should report the 
frequency of any intervertebral disc 
syndrome symptoms compatible with 
characteristic pain, demonstrable muscle 
spasm, absent muscle jerk, or other 
neurological findings appropriate to the 
site of the disease disc.  In addition, 
the neurologic examiner should comment on 
whether the veteran's disability is 
postoperative, cured, mild, moderate, 
severe, or pronounced.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002).  The 
examiner should also indicate the 
frequency and duration of incapacitating 
episodes and attacks over the past 12 
months.  (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  
With regard to any additional neurologic 
manifestations, the neurologic examiner 
should report all chronic neurologic 
signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly, or nearly so.  In 
this regard, the neurologic examiner 
should indicate the nature and extent of 
any peripheral neuropathy, particularly 
any sciatic, popliteal, and/or peroneal 
neuropathy.  The neurologic examiner 
should specify whether the veteran 
experiences complete or incomplete 
paralysis of any peripheral nerves.  If 
the veteran experiences complete 
paralysis, the neurologic examiner should 
report whether the foot dangles and 
drops, if there is a slight droop of the 
first phalanges of all of the toes, if 
the veteran can dorsiflex the foot, if 
the extension (dorsal flexion) of the 
proximal phalanges of the toes is lost, 
if the abduction of the foot is lost or 
weakened, and if anesthesia covers the 
entire dorsum of the foot and toes.  The 
neurologic examiner should also note if 
the eversion of the foot is weakened, if 
plantar flexion is lost or impaired, if 
frank adduction of the foot is 
impossible, if flexion and separation of 
the toes are abolished, if no muscle in 
the sole can move, if there is complete 
paralysis of all of the muscles of the 
sole of the foot, if there is frequent 
painful paralysis of a causalgic nature, 
if the toes cannot be flexed, and if the 
quadriceps extensor muscles are 
paralyzed.  The neurologic examiner 
should also indicate if there is no 
active movement possible of the muscles 
below the knee, and if the flexion of the 
knee is weakened or very rarely lost.  If 
the veteran suffers from incomplete 
paralysis, the examiner should indicate 
whether this paralysis is severe with 
marked muscular atrophy, severe, 
moderately severe, moderate, or mild.  
The neurologic examiner should also 
indicate if the veteran experiences 
neuritis or neuralgia.  38 C.F.R. 
§ 4.124a (2002).  Additionally, the 
examiner should also address the findings 
made in the August 2001, March 1999, and 
April 1997 VA neurological examinations, 
as well as the April 1996 private MRI and 
EMG reports.  

With regard to the veteran's orthopedic 
manifestations, the orthopedic examiner 
should identify all chronic orthopedic 
signs and symptoms resulting from the 
veteran's low back disability that are 
present constantly, or nearly so.  In 
this regard, the orthopedic examiner 
should specify if the veteran's 
intervertebral disc syndrome is present 
in more than one spinal segment, and if 
the effects in each spinal segment are 
clearly distinct.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293. Additionally, the 
orthopedic examiner should note whether 
the veteran has cord involvement, is 
bedridden, or requires the use of long 
leg braces.  The orthopedic examiner 
should indicate whether the veteran 
experiences residuals of a vertebral 
fracture without cord involvement, and if 
she has abnormal mobility requiring the 
use of a brace.  The orthopedic examiner 
should also indicate whether the veteran 
has definite limited motion, muscle 
spasm, or demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a 
(Diagnostic Code 5285) (2002).  The 
orthopedic examiner should also indicate 
whether the lumbar spine is ankylosed, 
and if so whether in a favorable or 
unfavorable position.  The orthopedic 
examiner should also indicate whether the 
veteran has marked deformity and 
involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. 
§ 4.71a (Diagnostic Codes 5286 and 5289) 
(2002).  The orthopedic examiner should 
also conduct range of motion studies on 
the low back.  The orthopedic examiner 
should first record the range of motion 
observed on clinical evaluation, in terms 
of degrees.  If there is clinical 
evidence of pain on motion, the 
orthopedic examiner should indicate the 
degree of motion at which such pain 
begins.  The orthopedic examiner should 
also discuss whether the veteran's 
limitation of motion of the lumbar spine 
is slight, moderate, or severe.  
38 C.F.R. § 4.71a (Diagnostic Code 5292) 
(2002). The examiner should specifically 
comment on whether the veteran's low back 
disability is postoperative, cured, mild, 
moderate, severe, or pronounced.  
38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2002). If the veteran's diagnoses 
include lumbosacral strain, the 
orthopedic examiner also should discuss 
whether the veteran's disability results 
in characteristic pain on motion, muscle 
spasm on extreme forward bending, 
unilateral loss of lateral spine motion 
in a standing position, listing of the 
whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending in a 
standing position, loss of lateral motion 
with osteo-arthritic changes, narrowing 
or irregularity of joint space, or some 
of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295) (2002).  Then, 
after reviewing the veteran's complaints 
and medical history, the orthopedic 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the veteran 
experiences functional impairments, such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
such problems to limitation of motion 
beyond that shown clinically.  (In other 
words, functional losses due to pain, 
etc. may result in disability tantamount 
to that contemplated by the criteria for 
a higher rating.  If so, the orthopedic 
examiner should so state.) In addition, 
the examiner should specifically address 
the findings made in the August 2001, 
February 1999, and April 1997 VA spine 
examinations. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





